Order entered November 15, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00274-CV

      MUHAMMAD ASIM SHAMIM AND HAFSA ASIM, Appellants

                                         V.

            CANTERA OWNERS ASSOCIATION, INC., Appellee

               On Appeal from the 401st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 401-06638-2019

                                      ORDER

      Before the Court is appellants’ November 10, 2021 motion for an extension

of time to file their reply brief. We GRANT the motion and ORDER the reply

brief tendered to this Court on November 9, 2021 filed as of the date of this order.


                                              /s/   KEN MOLBERG
                                                    JUSTICE